DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-5 and 7 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for manufacturing the heat insulation box, comprising: an inner box that stores an article therein; an outer box that includes an opening;2Application No. 16/241,082Docket No.: 101640-0015 Reply to Office Action of June 28, 2021 a foamed material that fills a space between the inner box and the outer box by foaming and includes a recessed portion in the opening of the outer box; and an elastic sheet disposed in close contact with a surface of the recessed portion, wherein a shape of a side surface of the recessed portion is a shape that follows a side surface of a component to be disposed in the recessed portion, wherein the elastic sheet is provided with a plurality of longitudinally and laterally aligned air-bleeding holes, and the plurality of air-bleeding holes are covered with a mesh sheet of instant independent claims 1 and 4.
The following references (US 20010003383 A1) to MIYAKE, AKITAKA et al., (JP 2000105047 A) to WATANABE, YASUHIDE et al., and (JP 49046813 B) to Kusatsu-shi; are the most relevant references. However, above mentioned references fail to anticipate or render 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

09/25/2021